PER CURIAM:
This claim was submitted upon a stipulation to the effect that on or about February 5, 1982, while claimant was operating his 1972 Chevrolet station wagon across a bridge on West Virginia County Route 15, a highway owned and maintained by the respondent, the vehicle struck loose timber decking protruding from the bridge which damaged the car’s exhaust system in the amount of $104.16.
Following the precedent of Halliburton Services vs. Dept. of Highways, 12 Ct.Cl. 281 (1979), an award in the above amount is made.
Award of $104.16.